Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Robert Edward Lee Shell appeals the district court’s order dismissing his 42 U.S.C. § 1983 (2006) complaint pursuant to 28 U.S.C. § 1915A(b)(2) (2006). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Shell v. Pruitt, No. 7:09-cv-00278-gec-mfu, 2009 WL 2057557 (W.D.Va. July 15, 2009). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court *500and argument would not aid the decisional process.

AFFIRMED.